Citation Nr: 1730169	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-46 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in San Juan, Puerto Rico.  The Board notes that the RO located in Winston-Salem, North Carolina currently retains jurisdiction over the claim.

The Veteran testified at a videoconference hearing before the undersigned in October 2012.  A transcript of that hearing has been associated with the claims file.  

In January 2015, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional devolvement, to include obtaining outstanding records of pertinent treatment and records from Social Security Administration, and obtaining a VA medical opinion.  

In November 2016, the Board remanded again for the AOJ to consider more recent claims evidence and to issue a Supplemental Statement of the Case (SSOC).  

The appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The Veteran asserts entitlement to service connection for right knee disability, including as secondary to his service-connected right ankle disability.   Unfortunately, the Board finds that another remand is necessary in order to ensure that there is an adequate medical opinion upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  
The Veteran was given a VA examination in April 2009 to determine the etiological relationship between his right knee injury and his military service, as well as secondary to his service-connected right ankle disability.  The Board remanded due the opinion not explaining its conclusion, and for not addressing both causation and aggravation of a disability.    

In December 2014, an in-person VA examination was performed; however, the relevant exam focused on the right ankle disability.  In April 2015, another in-person VA examination was performed.  Regarding service-connection for the right knee, the examiner opined only that there was no documented evidence of knee injury or knee condition in military service.  In August 2016, the Veteran was again examined, and mild degenerative joint disease of the right knee was noted.  The opinion did not find a direct nexus between the right knee and service, or as secondary to the service-connected right ankle disability, stating "There is no documentation of right knee strain while the veteran was in service, and separation exam is negative for knee complaints.  However, previous injury in the same joint is at least as likely as not (50% or >) probability that the right knee DJD is a progression of previous injury of any kind in the knee."  

A veteran  whose  case  is  remanded  by  the  Board  or Court  has  the  right  to  have  VA  comply  with  the  remand  order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the past medical opinions are inadequate because they do not fully opine on two questions:  is the Veteran's right knee injury caused or aggravated by the Veteran's service, and whether or not the right knee injury developed as a secondary injury due to the Veterans' service-connected right ankle disability.  

The August 2016 medical opinion alludes to a prior knee injury, without explanation as to whether there was a preexisting injury, and if not, an explanation for the conclusion.  The opinion must address the Veteran's lay statements, his testimony before the Board, and buddy statements of record, notably absent from all prior opinions.  Sufficient rationale for the opinion must be given, with avoidance of conclusory statements.  While the lack of service treatment records may be a factor in forming an opinion, it is not dispositive.  The opinion must provide adequate reasons or bases for its acceptance or rejection of the Veteran's evidence.  Therefore, the Board finds that an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Associate all pertinent records with the claims file, and return the file to the August 2016 examiner for an addendum opinion.  If the examiner is not available, then schedule the Veteran for a VA examination regarding the Veteran's right knee.  The examiner should review the claims file and address the following:

a.) Is it at least as likely as not that the Veteran's right knee disability is causally related to or had its onset during service?  The examiner should note that the Veteran has a parachute badge.  

b.) Is it at least as likely as not that the Veteran's diagnosed right knee disability is causally or etiologically related to the Veteran's service-connected ankle disability?  

A rationale is requested for all opinions provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.  Statements of the Veteran, as well as buddy statements of record, must be considered and addressed in the medical opinion.  

2. The Veteran must be advised of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to report for any VA examination.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter advising the Veteran of any scheduled examination must be included in the claims folder and that it was sent to his last known address of record.   The claims folder must indicate whether the notification letter was returned as undeliverable in the event any appointment is not kept.  

3. If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

